 ELECTRONIC DATA SYSTEMS CORP.  343Electronic Data Systems Corporation and Nettie C. Eaton.  Case 3ŒCAŒ19975 June 15, 2000 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On December 23, 1996, Administrative Law Judge Wallace H. Nations issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, as modified below, and to adopt the recommended Order. We agree with the judge that the Respondent did not violate Section 8(a)(1) when it discharged Charging Party Nettie Eaton.  In adopting the judge™s dismissal of the complaint, we find that Eaton solicited employees to engage in a partial work stoppage and that her conduct in this respect was not protected under Section 7 of the Act. The Respondent provides communication services to Xerox Corporation (Xerox) and contracts with service vendors to resolve various technical problems for Xerox.  Charging Party Eaton worked as a service representative in the Respondent™s customer support centers (CSC) and was responsible for taking calls from Xerox employees and customers concerning computer problems.  When these problems involve a telephone or a system line, CSC employees transfer these types of issues to the Respon-dent™s network operations center (NOC), whose sole function is to resolve circuit problems for Xerox custom-ers.  The service vendor responsible for maintaining cir-cuits and telephone lines for the Xerox account is Roch-ester Telephone Company.  The Respondent™s NOC em-ployees interact daily with Rochester Telephone, some-times as many as 12 times each day, to resolve problems for Xerox. On the afternoon of January 31, 1996, Eaton spoke with her husband, who was an employee of Rochester Telephone, and learned that Rochester Telephone em-ployees might shortly go on strike.  Later that afternoon, Eaton sent two computer e-mail messages to her fellow employees1 and then had direct conversations with sev-eral NOC employees regarding the situation at Rochester Telephone.  The credited testimony establishes that in these conversations Eaton told NOC employees not to call, refer service requests to, or interact with Rochester Telephone.  Thereafter, the Respondent discharged Eaton for soliciting the Respondent™s NOC employees to re-frain from dispatching calls to the Respondent™s vendor, Rochester Telephone, and for sending a message contain-ing physical threats to anyone crossing picket lines.                                                                                                                      1 Eaton™s initial e-mail message was sent to NOC employees and stated that ﬁLocal 1170 will be on strike as (of) 12:01 tonight.  Please help support them in their effort against Rochester Telephone.ﬂ  Eaton™s second e-mail message was sent to CSC employees and stated that ﬁLocal 1170 will be on strike from Rochester Telephone as of 12:01 tonight.  Please be aware that anyone or any person crossing their picket line will suffer the consequences.  Local  1170 will be fighting for their jobs.ﬂ The judge found that Eaton™s actions were not con-certed and bore no ﬁlegitimate relationship to the inter-ests of employees, either her fellow EDS employees or the Unionized employees of [Rochester Telephone].ﬂ  It is well settled, however, that ﬁemployees™ conduct on behalf of the employees of another employer who are engaged in protected concerted activity is itself protected concerted activity.ﬂ  Office Depot, Inc., 330 NLRB 640, 642 (2000), citing Boise Cascade Corp., 300 NLRB 80, 82 (1990).  Thus, Eaton™s e-mail solicitation of fellow employees to support the striking Rochester Telephone employees was clearly concerted activity.  Because she went further, however, and asked other employees not to call or refer service requests to Rochester Telephone, we agree with the judge that Eaton solicited the Respon-dent™s NOC employees to stop performing an important portion of their jobsŠreferring telephone service and circuit problems of Xerox customers to Rochester Tele-phoneŠand that this amounted to the solicitation of an intermittent, partial work stoppage by the NOC employ-ees.  Thus, Eaton essentially sought to convince the NOC employees to stay on the job and perform a portion of their usual duties, but to ignore the several daily dis-patches that pertained to telephone and systems problems normally referred to Rochester Telephone. It is well established that a partial refusal to work, in contrast to a complete work stoppage, is unprotected activity because it constitutes an attempt by employees to set their own terms and conditions of employment while remaining on the job.  Audubon Health Care Center, 268 NLRB 135 (1983).  When the form of conduct at issue, as here, is unprotected, it logically follows that the solici-tation or inducement of such conduct also is unprotected.  See, generally, Illinois Bell Telephone Co., 255 NLRB 380, 381 (1981) (ﬁprotection may be lost when the evi-dence demonstrates that [employees] induced employees to engage in a work stoppage that is part of a plan or pat-tern of intermittent action which is inconsistent with a genuine strikeﬂ).2  Accordingly, in these circumstances,  2 The present case is distinguishable from a one-time refusal to work mandatory overtime, which is protected because it is not an attempt to determine unilaterally employees™ own conditions of employment.  Sawyer of Napa, 300 NLRB 131, 137 (1990).  Nor is the present case akin to the refusal of a delivery driver to cross a picket line, a tradi-tional form of permissible support, but which may subject the driver to replacement in the interest of balancing an employee™s protected activ-ity with an employer™s efficient operation of its business.  Torrington Construction Co., 235 NLRB 1540 (1978), overruled in part on other grounds by Chambersburg County Market, 293 NLRB 654 (1989); A & L Underground, 302 NLRB 467, 468 (1991).  See also Redwing 331 NLRB No. 52  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  344we find that the Respondent™s discharge of Eaton did not 
violate the Act.
3 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and the 
complaint is dismissed. 
 William F. Trezevant, Esq., 
for the General Counsel.
 Vicki L. Harden, Esq., 
of Plano, Texas, for the Respondent.
 DECISION STATEMENT OF THE CASE 
WALLACE H. NATIONS, Administrative Law Judge.  This 
case was tried in Rochester, New York, on September 25 and 
26, 1996.  The charge wa
s filed on March 28, 1996,
1 and the 
complaint was issued on May 7, alleging that Electronic Data 
Systems Corporation (EDS or Respondent) violated the Na-
tional Labor Relations Act (the Act) by unlawfully discharging 
its employee, Charging Party Nettie Carol Eaton.
2 Respondent filed a timely answer wherein it admitted, inter alia, the juris-
dictional allegations of the complaint and the supervisory status 
of certain of its employees. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, a corporation, maintains its headquarters 
and principal place of business in 
Plano, Texas.  As pertinent to 
this proceeding, it maintains an operational site in Rochester, 
New York, where it provides information technology services 
to Xerox Corporation.  The Respondent admits and I find that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Communica-
tions Workers of America, Local 1170 (the Union) is a labor 
organization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  Background Facts and the Issue for Determination 
The EDS employees at its Rochester facility, which will be 
referred to as the Xerox/EDS Ca
nalview facility, provide com-
munication services to one cust
omer, Xerox.  Carol Eaton was 
employed at the Canalview faci
lity by Xerox from September 
29, 1980, to July 1994.  In 1994 EDS entered into a 10-year, $3 

billion contract with Xerox to manage Xerox™s communications 
services.  Thus, in August 1994 Ea
ton, along with several other 
                                                                                            
 Carriers, Inc., 137 NLRB 1545 (1962), enfd. 325 F.2d 1011 (D.C. Cir. 
1963), cert. denied 377 U.S. 905 (1964); 
Newbery Energy Corp., 227 
NLRB 436 (1976). 
3 We do not rely on the judge™s application here of 
NLRB v. Electri-
cal Workers IBEW Local 1229,
 346 U.S. 464 (1953), inasmuch as the 
present case raises no issues pertaining to the disparagement of the 
Respondent™s product or services to th
ird parties.  Further, because we 
have found that Eaton™s solicitation 
of a partial strike was unprotected, 
we do not reach the issue of whether Eaton™s e-mail message that per-
sons crossing a picket line ﬁwill suff
er the consequencesﬂ constituted a threat. 1 All dates are in 1996 unless otherwise indicated. 
2 Eaton™s name is spelled in this 
record as ﬁCarolﬂ and ﬁCarole.ﬂ Not 
knowing which is correct, I have chosen Carol for use in this decision. 
Xerox employees at the Canalview facility became an EDS 
employee.  On February 1 Eato
n was discharged by EDS be-
cause of certain activity engaged 
in by Eaton on January 31.  
On that date, she sent two me
ssages to fellow employees over 
the Respondent™s internal comput
er system and then allegedly 
urged certain fellow employees to cease utilizing one of the 
Respondent™s vendors.  The primary question for resolution is 
whether Eaton™s actions were 
protected concerted activities 
within the meaning of the Act.
  The circumstances surrounding 
the sending of the messages and subsequent events will be dis-

cussed below.  In this regard, the 
parties stipulated that Eaton is 
not a member of the Union, that the Union represents no em-

ployees at EDS Canalview facility nor does any other union.  
There was no union organizing activ
ity at EDS facility at any 
time relevant to this proceeding. 
While employed by EDS, Eaton worked as a customer ser-
vice representative in the area
 known as the customer support 
center (CSC).  CSC employees ar
e responsible for taking calls 
from Xerox employees regarding problems they might be hav-

ing with their computers and, if
 possible, assisting them with 
their problems.  If the problems the Xerox customers are ex-

periencing are the result of a telephone line or system going 
down (a ﬁsiteﬂ problem), the CSC employees function as a 
clearing house and hand-off these problems to another group of EDS employees at Canalview kn
own as the network operations center (NOC). The sole function of the employees in the NOC is to resolve 
circuit problems for the Xerox customers.  To resolve these 
problems, NOC employees must in
teract with the particular 
vendor (as most pertinent, Rochester Telephone Company 
(RTC)) that is responsible for main
taining the circuits involved.  
When the problem involves circuits or telephone lines in the 

Rochester area, the vendor that 
the NOC employees must inter-
act with to resolve these prob
lems is Rochester Telephone.  
NOC employees interact with 
Rochester Telephone on a daily 
basis, sometimes up to 12 times a 
day.  In short, the NOC em-
ployees at EDS Canalview facil
ity cannot do their jobs without 
interacting with (or in their words ﬁdispatchingﬂ) Rochester 

Telephone.  The contract between EDS and Xe
rox contains ﬁlevel of ser-viceﬂ agreements, which require EDS to insure consistent sta-
bility in the telephone lines needed to support Xerox™s com-
puter and telephone networks.  Since the inception of the con-
tract, EDS has not met the level of service agreements consis-
tently.  As a result, at the time of Eaton™s termination, there 
were problems in the EDS/Xerox business relationship.  At the 
time of Eaton™s termination, Xerox was going through year-end 
financial closing.  Because this was a crucial time for Xerox™s 
business, it was imperative that their data communication abil-
ity (hence, the service provided by EDS Canalview employees) 
be at its peak.  Therefore, at the time of Eaton™s termination, 
EDS was even more concerned than usual with ensuring cus-
tomer satisfaction. 
B.  The Events of January 31 
and February 1, Which Resulted 
in Eaton™s Discharge 
While at work on January 31, 
at approximately 4 p.m., Eaton 
spoke with her husband who was a Rochester Telephone em-
ployee and a member of the Union, which represented a unit of 
employees at Rochester Telephone.  He informed her the Union 
ﬁmight be going out on strike.ﬂ  On this date the contract be-
tween Rochester Telephone and the Union was set to expire 
 ELECTRONIC DATA SYSTEMS CORP. 345and the parties had not reached an agreement on a successor 
contract.  The negotiations betw
een these parties had been the 
subject of media coverage in the area, presumably because 

there had been a bitter strike following an earlier, failed nego-
tiations.  Eaton testified that because of her husband™s job with 
Rochester Telephone, and the me
dia coverage, several of her 
coworkers had asked her about 
the negotiations on several oc-
casions prior to January 31.  She also testified that these ques-
tions were asked during worktime
 and that she would respond, telling the questioner what sh
e knew of the situation. 
That same afternoon, after sp
eaking to her husband, Eaton 
sent two computer messages.  The 
first went to all employees in 
the NOC and read, ﬁ
Local #1170 will be on strike as (of) 12:01 
tonight.  Please help support them
 in their effort against Roch-
ester Telephone . . . Carol.
ﬂ  The second message went to all CSC employees and read, 
ﬁLocal #1170 will be on strike from 
Rochester Telephone as of 12:01 tonight.  Please be aware that 
anyone or any person crossing their picket line will suffer the 
consequences.  Local #1170 will be
 fighting for their jobs. . . 
Carol.ﬂ Eaton testified that she sent the two messages in re-
sponse to the questions some fe
llow employees had asked about 
the labor situation at Rochester Telephone.  This position is 
somewhat belied by the fact that Eaton chose to send the mes-
sages to all NOC and CSC empl
oyees, not just the ones who 
had expressed interest in the RT
C situation.  She could have 
contacted her curious coworkers one on one or one at a time via 
the computer.  Second, the clear import of the messages is not 
simply informational, it request
s in one for the recipients to 
actively support a union strike at another employer and in the 

second threatens the recipients 
with unspecified harm if the 
union™s picket line is crossed.
3 Eaton sent both of these messa
ges after 4 p.m. on January 
31, one immediately following the other.  She sent them via the 
Company™s ﬁbroadcastﬂ or ﬁhotﬂ message system.  Messages 
sent via this system appear on the recipient™s computer screen 
automatically, leaving the recipient no choice but to read the 
message.  According to Respondent, the broadcast message 
system was used at the Canalview facility solely for business 
purposes, such as to inform NOC and CSC employees when 
systems go down or to announce t
eam-building events.  This 
appears to be the case though use of the Company™s computer 
system in general is made for personal business, sometimes 
with management™s knowledge and sometimes without such 
knowledge.  Although, there was a substantial amount of evi-
dence adduced about various personal uses to which EDS com-
puters are put, it is not an issue.
  Eaton was not terminated for 
making personal use of the hot message system.  It was the 
manner in which she used the system and her subsequent ac-
tions that resulted in her termination.
4 Eaton denied in her testimony that she intended by the mes-
sages to have her fellow employ
ees stop working, not do their 
jobs, or engage in insubordination against EDS.  She denied 
that she intended to threaten coworkers by the messages.  She 
also testified that following 
the sending of the messages she 
had conversations about the subject matter of the messages with 
                                                          
                                                           
3 EDS CSC employee, Kathleen Enck, testified that the message 
made her angry because she consider
ed it threatening. CSC Supervisor Kathy Schlotzer also considered 
the message to be threatening. 
4 Indeed, Eaton™s manager, and th
e person who terminated her em-
ployment, Bill Kane, in his affidavit 
given to the Board indicated that if 
Eaton had only sent the message that
 went to the NOC employees and 
nothing else she would not have been terminated. 
various fellow employees.  She testified that NOC employee 
Tony Boler asked her if her husband had heard anything about 
the RTC negotiations or possible strike.  She told him what her 
husband had told her earlier that da
y.  Eaton testified that NOC 
employee Gus Masotti then called her to his desk.  According 
to Eaton, Masotti told her that he had to dispatch calls to RTC 
and she responded, ﬁJust do what you have to do.ﬂ Eaton de-
nied that she ever gave Masotti any explicit direction to not 
dispatch calls to RTC.
5 Her fellow employees told a different story of the post mes-
sage conversations.  Specificall
y, NOC employee Ken Neal, a 
friend of Eaton™s, testified that Eaton told him and NOC em-
ployee Tony Boler not to call Rochester Telephone.  Neal testi-
fied that he responded by aski
ng Eaton if she were crazy be-
cause EDS employees made their living calling vendors such as 

RTC.  In addition, in an affida
vit given to the Board in April, 
Tony Boler, another friend of Eaton™s swore that in response to 

Eaton™s message, he asked her,
 ﬁWhat should people do, not 
call Rochester Telephone?ﬂ Boler testified in his affidavit and 

at the hearing that Eaton™s re
sponse was, ﬁWell, if you have 
to.ﬂ Boler understood Eaton to be
 telling him not to call Roch-ester Telephone.
6 Eaton also told NOC employee Gus Masotti 
not to dispatch calls to Rochester Telephone since they were 
going on strike.  This comment disturbed Masotti, prompting 
him to make a note of it and to inform his manage
r, Bill Kane, of the comment the following morning.  According to NOC employee Dale Aldrich, on the morning 
following the sending of the messages, Eaton approached him 
and asked him not to support Rochester Telephone.  Following 
the conversation, Aldrich rememb
ers thinking that he could not 
support RTC because that is how he made his living.  With 
regard to this conversation, Ea
ton testified that she overheard 
Aldrich and another NOC employ
ee discussing the messages.  
According to her, Aldrich then spoke to her across a partition 
which divided the NOC and CSC work areas and asked, ﬁWhat 
was going on with that?ﬂ She testified that she went to his work 

area and told him about the negotiations at RTC and what her 
husband had told her and that the strike had not occurred.  She 
denied telling Aldrich not to interact with RTC. 
With respect to the matter of Eaton™s postmessage interac-
tion with NOC employees as se
t out above, I credit the testi-
mony of the NOC employees over that of Eaton.  They had 

absolutely no reason to lie, appeared very credible, and their 
testimony is borne out by all do
cumented subsequent events.  
Thus, I find that, as she admits, Eaton did send both messages.  

I further find that after sending 
the messages she requested that 
the NOC employees not dispatch calls to RTC and/or limit their 
interaction with RTC. 
Tom Lawson, the manager of the NOC, brought the fact of 
the message sent to the CSC employees to his manager™s 
 5 There was substantial evidence put 
in the record to document that 
Eaton and Masotti had a history of 
personality conflicts. Be that as it 
may, I credit Masotti™s version of what was said between himself and 
Eaton as it comports with the test
imony of other witnesses who were 
clearly friendly with Eaton. 
6 A temporary employee, Norman Murray, who works in a cubicle 
next to Eaton, overheard Eaton telling e
ither Neal or Boler, or both, to 
not call RTC if there was a problem. He remembers one of the men 

replying that calling RTC was part of
 their job and they had to call. 
Another fellow employee, Polly Davin, 
in the week prior to January 31, 
heard Eaton say that RTC was unfair to its employees and that EDS 

should not do business with RTC. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  346(Kane™s) attention on the afternoon the message was sent.  That 
same afternoon, Kane learned that
 a message had also been sent 
to NOC employees, a copy of which Kane obtained the next 

morning.  Kane also receive
d a phone call from Masotti, who 
informed him that Eaton had approached Masotti and requested 
that he not interact with Rochester Telephone.  Kane asked 
Masotti to send him a note documenting Masotti™s conversation 
with Eaton, which Masotti did.
7 Thereafter, Kane spoke to the 
other members of the NOC, two of whomŠKen Neal and Tony 
BolerŠconfirmed that Eaton had also requested that they not 
interact with Rochester Telephone.
8  Kane prepared brief notes 
of these interviews and had th
em typed.  The typed version 
reads: 
 ﬁEmployees interviewed 2/01/96.  Each employee was 
interviewed separately. 
Gus Masotti, Tony Boler, and Ken Neal 
Carol went to Gus, Tony & Ken™s work area on 
1/31/96 between 1600 & 1700 and asked them to limit their interactions with Rochester Telephone Company 
(RTC).  She also had other 
dialogue in attempting to so-licit their support regarding 
RTC™s employee™s work stop-
page. Jerry Ormsby 2/01/96 
Carol did not have dialogue with Jerry regarding this 
topic as he was busy when she approached his work area. 
Bob Reeves 2/01/96 
Carol did not have dialogue with Bob regarding this 
topic as he was busy when she approached his work area. 
Ann Marie DiGuiseppe 2/01/96 
Carol did not confront Ann Marie 1/31/96 as she com-
pletes her shift at 1600 and when home. 
Dale Aldrich 2/01/96 
Carol did not confront Dale on 1/31/96 as he com-
pletes his shift at 1600.  Carol did have dialogue with Dale 
on 2/01/96 regarding RTC possible work stoppage.ﬂ 
 After speaking with the NOC employees, Kane met with 
Kathy Schlotzer, Eaton™s immedi
ate supervisor, and another 
supervisor, Sandra Tarrant, to di
scuss Eaton™s activities.  Dur-
ing this meeting Kane informed 
Schlotzer and Tarrant that he 
was very concerned with the threatening notations in the mes-
sage sent to CSC employees and with Eaton™s asking the NOC 
employees not to interact 
with the telephone company. 
Subsequent to their meeting, 
Kane, Schlotzer, and Tarrant 
met with Eaton.  During this meeting Kane read Eaton the exact 
text of the computer messages and asked her whether she had in 
fact sent them.  Eaton confirmed that she had.  Kane then asked 
Eaton whether she had approached NOC employees and asked 
them not to dispatch Rochester Telephone.  Eaton admitted that 
she had approached employees and Kane remembers her agree-
                                                          
                                                           
7 This note reads: ﬁAfter having 
received a network message from 
Carol Eaton regarding the RTC stri
ke, Carol Eaton came over to the 
NOC and said that we should be nice to RTC and not dispatch any 
problems to them since they were going on strike. I told Carol that we 
had a business to run and if there 
were circuit problems I would call 
them into whomever was responsible whether they were on strike or 
not.ﬂ 
8 Employee Dale Aldrich told Kane
 that Eaton had approached him 
and discussed the possible strike 
at Rochester Telephone. However, 
Kane could not recall at the time of the hearing whether Aldrich had 
told him that Eaton specifically as
ked him not to dispatch Rochester 
Telephone. Alrich likewise could not remember whether Eaton made 
this specific request. 
ing that she had asked them not to dispatch RTC.  Kane re-
membered that later in the meeting Eaton denied that she had 
done anything wrong, stating that she was just sharing informa-
tion.  Kane then excused Eaton.  According to Eaton she was 
shocked to find that she had offended or threatened anyone and 
asked if she could apologize to her coworkers.  Kane said no.  
She denied to Kane ever asking anyone not to do their job.  In 
her testimony Eaton testified that she had not meant to threaten 
anyone by her warning of the consequences of crossing a union 
picket line.  She testified that she was just sharing information 
of possible dangers of crossing picket lines based on her ex-
perience gained during a previous strike between RTC and the 
Union.  I find this explanatio
n improbable.  The only way an 
EDS employee would cross an RTC picket line, if one actually 
went up, would be to visit the phone company as a phone cus-
tomer.  In the previous strike, the only persons who were sub-
ject to any abuse were RTC employees who crossed the picket 
line.  On the other hand, consistent with her request of NOC 
employees not to dispatch RTC, Eaton™s threat could mean that 
CSC employees were not to do
 business with RTC without 
running the risk of adverse consequences.  Certainly the word-
ing of the message to the CSC employees is threatening in na-
ture, regardless of its intention. 
Thereafter, Kane informed Schlotzer and Tarrant that he felt 
that he had grounds for termina
tion.  Thus, Eaton was called 
back into the meeting, and Kane told her that she was being 
terminated for making threats to her fellow employees and for 
asking her fellow employees not to interact with Rochester 
Telephone.  Kane testified that Eaton was terminated because of threatening connotations of 
the message to CSC employees 
and because she asked NOC employees not to interact with 
Rochester Telephone.  Following 
the termination meeting, Kane prepared documentation of the termination, listing as the 
reason for termination: ﬁViolati
on of EDS Policies and/or Phi-
losophies.ﬂ Specifically, Kane not
ed in his letter to his man-
ager, Andy Johnson, that Eaton 
was terminated for soliciting 
her fellow employees™ support for 
a work stoppage at Rochester 
Telephone by asking ﬁthat they 
limit their interactions with 
RTC for resolving Xerox/EDS network outagesﬂ and for send-
ing a message that ﬁconveyed langua
ge that indicated physical 
threats to anyone crossing RTC picket lines.ﬂ
9  C.  Conclusions 
I believe, and find, that Respon
dent terminated Eaton for the exact reasons articulated by Kane in the documentation sur-

rounding her termination.  That 
is, for sending a message to 
CSC employees that management considered threatening in 
violation of EDS policy agains
t workplace violence, and for 
soliciting NOC employees to not 
dispatch calls to EDS vendor, 
Rochester Telephone Company. 
Section 7 of the Act provides that ﬁ[e]mployees shall have 
the right . . . to engage in . . . concerted activities for the pur-
pose of collective bargaining or ot
her mutual aid or protection.ﬂ 
 9 About 2 days before she sent th
e involved messages, Eaton had re-
ceived a copy of the Company™s po
licy on violence in the workplace. 
This policy specifically states that ﬁEDS will not tolerate any threat, 
direct or implied . . . which harasses, disrupts, or interferes with an-
other™s work performance, or which creates an intimidating, offensive 
or hostile environment.ﬂ In addition, the policy specifically states that 
ﬁEDS employees who violate this policy may be subject to discipline, 
termination of employment, civil or 
criminal charges, or any combina-
tion thereof.ﬂ 
 ELECTRONIC DATA SYSTEMS CORP. 347In the instant case, I do not believe that the activity that resulted 
in Eaton™s termination was protected concerted activity.  Gen-
erally, to be protected, employ
ee activity must be ﬁconcerted,ﬂ 
that is, undertaken together by two or more employees, or by 
one on behalf of others.  The Board has found that a conversa-
tion, although it involves only a speaker and a listener, may 
constitute concerted activity if it has some relation to group 
action in the interests of employees.  In the instant case, Eaton 
clearly acted alone and not in concert with any other employee 
of EDS.  Further, I am at 
a loss to understand how Eaton™s ac-
tions for which she was terminated bore any legitimate relation-
ship to the interests of employees, either her fellow EDS em-
ployees or the unionized employees of RTC.  Kane admitted 
that the mere sending of the message to NOC employees in-
forming them of an impending 
strike at RTC and asking for 
support for the Union would not have caused her termination.  
It was Eaton™s subsequent conve
rsations with NOC employees 
where her vision of support for the Union meant limiting or 
ceasing doing business with RTC that gave the Employer con-
cern.  Similarly, it was not th
e informational portion of the 
message sent to CSC employees that caused the Employer a 

problem, it was the threat contained in the message that resulted 
in action against Eaton. 
As noted earlier, the involved EDS facility is not represented 
by a union.  Thus, Eaton™s me
ssage could have nothing to do 
with collective bargaining.  Eaton™s threatening message and 
her conversations with NOC 
employees do not involve any-
thing that would amount to group action in the interest of em-
ployees.  As noted by Eaton hers
elf, limiting interaction with 
RTC would not benefit EDS employees and would not benefit 

RTC employees represented by the Union.  Her threat to the 
CSC employees certainly promot
es no legitimate interest of 
EDS employees, and contrary to
 the position of the General 
Counsel, I do not find this portion of the message merely in-
formational.  I therefore find th
at the activity engaged in by 
Eaton and for which she was term
inated was not concerted and 
not protected by Section 7 of the Act.  
Meyers Industries (Meyers I),
 268 NLRB 493 (1984), and 
Meyers Industries 
(Meyers II), 
281 NLRB 882 (1986).  
Even in the event that the Board would find that Eaton™s 
conversations with the NOC employees and the entire message 
sent to the CSC employees does constitute concerted activity, it 
is well settled that ﬁ[n]ot all concerted activity is protected.ﬂ 
Washington Adventist Hospital, 291 NLRB 95, 102 (1988).  
Improper conductŠsuch as disrupting an employer™s opera-

tions, threatening fellow employ
ees, engaging in actions harm-
ful to an employer™s business, or deliberately defying company 
work rulesŠfalls outside the protection of the act in this regard, 
I agree with Respondent that 
requesting fellow employees not 
to do their job is not protected 
activity nor is sending messages 
which threaten employees prot
ected concerted activity.  
I have found that Eaton specifically solicited the NOC em-
ployees to limit their dispatching of calls to RTC.  This action 
is a direct request not to do an important portion of their job.  If 
they had followed her direction, 
it could have significantly and 
adversely impacted EDS relationship with its contractual cus-
tomer, Xerox.  An employee lose
s the protection of Section 7 of 
the Act if he or she engages in activities tending to injure or 
disparage her employer™s business.  
Jefferson Standard Broad-casting Co., 94 NLRB 1507 (1951), enfd. sub nom.
 NLRB v. 
Electrical Workers IBEW Local 1229, 
346 U.S. 464 (1953).  As 
the Supreme Court noted, an employee ﬁcannot collect wages 
for his employment, and, at the same time, engage in activities 
to injure or destroy his employer™s business.ﬂ Id.
 at 476 fn. 12.  
(Citations omitted.)  Based on 
the cases cited, I find that 
Eaton™s solicitation of NOC employees do not interact or dis-
patch RTC is not protected by the Act. 
I have also found that a portion of the message sent to the 
CSC employees contains a threat 
of unspecified reprisal as a 
consequence of crossing the union™
s picket lines.  My reading 
of this threat would certainly include bodily harm as one such 

consequence.  At least one em
ployee, Kathleen Enck, found 
this message threatening and disturbing.  I believe it clearly 

may reasonably tend to coerce or intimidate employees in the 
exercise of rights protected under the Act.  One of those rights 
would be the right to cross a picket line.  See 
Clear Pine Mouldings, 268 NLRB 1044, 1046 (1984); 
Carpenters (Reeves, 
Inc.), 
281 NLRB 493, 498 (1986).  In line with the Board™s 
holding in the two cited cases, I find that the threatening por-

tion of the message Eaton sent to CSC employees is not pro-
tected by the Act.  Thus, Res
pondent did not unlawfully disci-
pline Eaton for violation of its
 policy against workplace vio-
lence, which the message clearly violated.
10 I do not find that any other activity engaged in by Eaton mo-
tivated her discharge nor do I find that union animus played any 
part in her discharge.  Virtually all documentation in this record 
as well as the testimony reflects that at all times, management 
was concerned with the two aspects of Eaton™s activity which 
formed the basis for her discharge, the threat in the CSC mes-
sage and the solicitation of a partial work stoppage by the NOC 
employees.  Having found the act
ivity for which Eaton was 
discharged not protected, and as
 such conduct was in violation 
of company policies, Responden
t™s act of discharging Eaton 
was not in violation of the Act. 
CONCLUSIONS OF LAW 
1.  The Respondent, Electronic 
Data Systems Corporation, is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2.  The Union, Communications Workers of America, Local 
1170 is a labor organization within the meaning of Section 2(5) 
of the Act. 3.  The Respondent did not engage in conduct in violation of 
the Act as alleged in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 ORDER The complaint is dismissed. 
                                                           
 10 Whether one agrees with the degree of discipline assessed against 
Eaton is not the question. That is 
a matter within the discretion of the 
Employer. 
11 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 